DETAILED ACTION
	This Office Action is responsive to the 09/08/2022 Amendment (“Amendment”) and arguments and remarks (“Remarks”) traversing the 08/22/2022 Non-Final Rejection (“Non-Final Rejection”). The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment has been entered. Support for the Amendment is found at least in the original claims. Two claims documents were received in the response on 09/08/2022. The status of the claims in the Remarks indicates that Claims 1-10 and 12-20 are pending and under consideration. Accordingly, the document with claims 1-20 and 12-20 pending is examined in this Office Action.
Response to Arguments
Claim 1 was rejected under 35 U.S.C 103 as being anticipated by/unpatentable over US20200280038 A1 in view KR 20210020118 A. 
Applicant has argued that KR 20210010228 A does not qualify as prior art under 35 U.S.C. 102(a)(2). See Remarks, page 7. This argument has been fully considered and is persuasive, therefore the rejection has been withdrawn.  
New grounds of rejection are asserted below. 
Claim Rejections - 35 USC § 102
Claims 1-10, 12-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li (US 20170014776 A1).
Regarding claim 1, Li teaches a method for manufacturing a functionalized membrane having a zwitterionic coating thereon, the method comprising: 
preparing a porous membrane (P11); 
coating a linker on a surface of the porous membrane (P76); and 
chemically reacting zwitterions with the linker such the zwitterions are grafted to the linker on the surface of the membrane (P11), 
wherein the zwitterions grafted to the linker acts as a monolayer to functionalize the surface of the membrane (P101).
Li teaches all of the steps and structures as required by the claim. The instant claim only requires a “separator” and does not provide any intended use for the separator.  Further Li teaches that the membrane selectively allows certain species to pass through while retaining other, thus allowing for component separation (P59). Therefore the membrane of Li can perform a separation function and reads on all the limitations of the instant claim. 
Regarding claim 2, Li teaches the porous membrane includes a polymer membrane (P60).
Regarding claim 3, Li teaches the porous membrane includes an inorganic membrane (P60).
Regarding claim 4, Li teaches polydopamine as a linker (P76).
Regarding claim 5, Li teaches a zwitterionic monomer containing the zwitterions reacts with the linker, wherein the zwitterionic monomer containing the zwitterions has a cationic functional group and an anionic functional group at one end thereof and an acrylate functional group at the other end thereof. Li teaches [2-(methacryloyloxy)ethyl]dimethyl-(3-sulfopropyl) ammonium hydroxide or 2-methacryloyloxyethylphosphorylcholine which are the same monomers as the instant invention and have the claimed functional groups (P11). 
Regarding claim 6, Li teaches a zwitterionic monomer containing the zwitterions reacts with the linker, wherein the zwitterionic monomer containing the zwitterions has a cationic functional group and an anionic functional group at one end thereof and an acrylate functional group at the other end thereof (P79, the polydopamine linker reacts with the zwitterionic copolymer).
Regarding claim 7, Li teaches the zwitterionic monomer includes [2-(methacryloyloxy)ethyl]dimethyl-(3-sulfopropyl)ammonium hydroxide or 2-methacryloyloxyethyl phosphorylcholine (P11).
Regarding claim 8, Li teaches chemically reacting of the zwitterions with the linker includes formation of a bond via an addition reaction between the amine group of the linker and the acrylate functional group of the zwitterionic monomer (P79, Michael addition).
Regarding claim 9, Li does not teach the membrane is a separator for a lithium-sulfur battery. However, Li discloses all of the claimed steps and uses the same linker (polydopamine) and the same zwitterionic monomers ([2-(methacryloyloxy)ethyl]dimethyl-(3-sulfopropyl) ammonium hydroxide or 2-methacryloyloxyethylphosphorylcholine) as the instant invention, to produce a membrane with all of the structures required by the claim. Therefore it is reasonable to conclude that the membrane of Li would be capable of being used as a separator, given the identical or near identical structure and composition. 
Something which is old does not become patentable upon the discovery of a new property. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). In the instant case, applicants may have discovered that the disclosed structure and composition is useful as a separator in a lithium battery, however the structure and composition had already been disclosed as a membrane assembly by Li, and are not patentable. See MPEP 2112.

Regarding claim 10, Li teaches a functionalized membrane having a zwitterionic coating thereon, wherein the functionalized membrane includes a porous membrane coated with a linker and zwitterions, 
wherein zwitterions are grafted to the linker (P76) on a surface of the the porous membrane (P10), and 
wherein the zwitterions grafted to the linker act as a monolayer to functionalize the surface of the porous membrane (P101).
Li teaches all of the steps and structures as required by the claim. The instant claim only requires a “separator” and does not provide any intended use for the separator.  Further Li teaches that the membrane selectively allows certain species to pass through while retaining other, thus allowing for component separation (P59). Therefore the membrane of Li can perform a separation function and reads on all the limitations of the instant claim. 
Regarding claim 12, Li teaches the porous membrane includes a polymer membrane (P60).
Regarding claim 13, Li teaches the porous membrane includes an inorganic membrane (P60).
Regarding claim 14, Li teaches polydopamine as a linker (P76).
Regarding claim 15, Li teaches a zwitterionic monomer containing the zwitterions reacts with the linker, wherein the zwitterionic monomer containing the zwitterions has a cationic functional group and an anionic functional group at one end thereof and an acrylate functional group at the other end thereof. Li teaches [2-(methacryloyloxy)ethyl]dimethyl-(3-sulfopropyl) ammonium hydroxide or 2-methacryloyloxyethylphosphorylcholine which are the same monomers as the instant invention and have the claimed functional groups (P11). 
Regarding claim 16, Li teaches a zwitterionic monomer containing the zwitterions reacts with the linker, wherein the zwitterionic monomer containing the zwitterions has a cationic functional group and an anionic functional group at one end thereof and an acrylate functional group at the other end thereof (P79, the polydopamine linker reacts with the zwitterionic copolymer).
Regarding claim 17, Li teaches the zwitterionic monomer includes [2-(methacryloyloxy)ethyl]dimethyl-(3-sulfopropyl)ammonium hydroxide or 2-methacryloyloxyethyl phosphorylcholine (P11).
Regarding claim 18, Li teaches chemically reacting of the zwitterions with the linker includes formation of a bond via an addition reaction between the amine group of the linker and the acrylate functional group of the zwitterionic monomer (P79, Michael addition).
Regarding claim 19, Li does not teach the membrane is a separator for a lithium-sulfur battery. However, Li discloses all of the claimed structures and uses the same linker (polydopamine) and the same zwitterionic monomers ([2-(methacryloyloxy)ethyl]dimethyl-(3-sulfopropyl) ammonium hydroxide or 2-methacryloyloxyethylphosphorylcholine) as the instant invention. Therefore it is reasonable to conclude that the membrane of Li would be capable of being used as a separator, given the identical or near identical structure and composition. 
Something which is old does not become patentable upon the discovery of a new property. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). In the instant case, applicants may have discovered that the disclosed structure and composition is useful as a separator in a lithium battery, however the structure and composition had already been disclosed as a membrane assembly by Li, and are not patentable. See MPEP 2112.
Regarding claim 20, Li teaches a functionalized membrane having a zwitterionic coating thereon, wherein the functionalized membrane includes a porous membrane, wherein zwitterions are coated on a surface of the porous membrane (P10), wherein the zwitterionic coating acts as a monolayer to functionalize the surface of the porous membrane (P101).

Claim Rejections - 35 USC § 103
Claims 9, 19 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20170014776 A1) in view of He (US 20140342209 A1). 
Regarding claim 9, Li teaches that the zwitterionic polymers on the membrane provide anti-fouling properties (P10), but Li does not teach that the membrane is a separator for a lithium-sulfur battery. 
He teaches a lithium sulfur secondary battery with a separator (abstract). He further teaches that in lithium sulfur batteries, sulfide diffusion clogs the pores in the separator which decreases ion transport and increases internal resistance (P12). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to adapt the functionalized membrane of Li to the field of separators for lithium sulfur batteries, given that the membrane of Li has anti-fouling properties, and He teaches that separators for lithium sulfur batteries are known to experience issues with clogging. Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (MPEP 2143, Exemplary rationale F).
Regarding claim 19, Li teaches that the zwitterionic polymers on the membrane provide anti-fouling properties (P10), but Li does not teach that the membrane is a separator for a lithium-sulfur battery. 
He teaches a lithium sulfur secondary battery with a separator (abstract). He further teaches that in lithium sulfur batteries, sulfide diffusion clogs the pores in the separator which decreases ion transport and increases internal resistance (P12). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to adapt the functionalized membrane of Li to the field of separators for lithium sulfur batteries, given that the membrane of Li has anti-fouling properties, and He teaches that separators for lithium sulfur batteries are known to experience issues with clogging. Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (MPEP 2143, Exemplary rationale F).

Regarding claim 2, Li teaches the porous membrane includes a polymer membrane (P60).
Regarding claim 3, Li teaches the porous membrane includes an inorganic membrane (P60).
Regarding claims 4-5, Li teaches polydopamine as a linker (P76).
Regarding claim 6, Li teaches a zwitterionic monomer containing the zwitterions reacts with the linker, wherein the zwitterionic monomer containing the zwitterions has a cationic functional group and an anionic functional group at one end thereof and an acrylate functional group at the other end thereof. Li teaches [2-(methacryloyloxy)ethyl]dimethyl-(3-sulfopropyl) ammonium hydroxide or 2-methacryloyloxyethylphosphorylcholine which are the same monomers as the instant invention and have the claimed functional groups (P11). 
Regarding claim 7, Li teaches a zwitterionic monomer containing the zwitterions reacts with the linker, wherein the zwitterionic monomer containing the zwitterions has a cationic functional group and an anionic functional group at one end thereof and an acrylate functional group at the other end thereof (P79, the polydopamine linker reacts with the zwitterionic copolymer).
Regarding claim 8, Li teaches the zwitterionic monomer includes [2-(methacryloyloxy)ethyl]dimethyl-(3-sulfopropyl)ammonium hydroxide or 2-methacryloyloxyethyl phosphorylcholine (P11).
Regarding claim 9, Li teaches chemically reacting of the zwitterions with the linker includes formation of a bond via an addition reaction between the amine group of the linker and the acrylate functional group of the zwitterionic monomer (P79, Michael addition).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin K Eng whose telephone number is (571)272-1328. The examiner can normally be reached Monday to Friday: 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on (571)-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.K.E./Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729